Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Weconsent to the incorporation by reference in the Registration Statements on Form S-3 (File Nos. 333-109495 and 333-143292) and Form S-8 (File Nos. 333-34156 and 333-122242) of our report, dated March 27, 2008,relating to the financial statements of deltathree, Inc. appearingin this Annual Report on Form 10-K of deltathree, Inc. for the year ended December 31, 2007. /s/Brightman Almagor & Co. Certified Public Accountants A member firm of Deloitte Touche Tohmatsu Tel Aviv,
